Title: Bill for Dividing the Counties of Augusta and Botetourt, [16 December 1777–12 January 1778]
From: Virginia Assembly
To: 



[16 December 1777 to 12 January 1778]

[Whereas] it is represented to this present Session of Assembly by the Inhabitants of Augusta and Botetourt Counties that they labour under great Inconveniencies by Reason of the great Extent of the said Counties and Parishes Be it therefore enacted by the General Assembly that from and after the first Day of February next the said County and Parish of Augusta shall be divided by a Line beginning at the North side of the North Mountain opposite to the upper End of Sweedland Hill and running a direct course so as to strike the Mouth of Senaca Creek on the North Fork of the south Branch of Potowmack River and the same course continued to the Allegany Mountain thence along the said Mountain to the Line of Hampshire County and all that part of the said County and Parish of Augusta which lies to the Northward of the said Line shall be added to and made part of the said County and Parish of Hampshire and that the Residue of the County and Parish of Augusta be divided by a Line to begin at the South Mountain and running thence by Benjamin Yardley’s Plantation so as to strik the North River below James Bairds House, thence up the said River to the Mouth of Naked Creek, thence leaving the River and running a direct course so as to Cross the said River at the Mouth of Cunningham’s Branch in the upper End of Silas Harts Land, to the Foot of the North Mountain thence North fifty five Degrees West to the Allegany Mountain and with the same to the Line of Hampshire and all that part which lies North Eastward of the said Line  shall be one distinct County and Parish and called and known by the name of Rockingham. And be it further enacted that from and after the said first Day of February the said County and Parish of Botetourt shall be divided by a Line beginning on the Top of the Ridge which divides the Eastern from the Western Waters where the Line between Augusta and Botetourt Crosses the same and running thence the same course continued North fifty five Degrees West to the Ohio thence beginning at the said Ridge at the said Lines of Botetourt and Augusta and running along the Top of the said Ridge passing the Sweet Springs to the Top of Peter’s Mountain thence along the said Mountain to the Line of Montgomrie County thence along the same Mountain to the Kanhawa or new River thence down the said River to the Ohio. And all that part of the said County and Parish between and to the Westward of the said Lines shall be one distinct County and Parish and be called and known by the name of Green Brier. And be it further enacted that the remaining parts of the said Counties and Parishes of Augusta and Botetourt be divided into three Counties and Parishes as follows to wit, by a Line beginning on the Top of the Blue Ridge near Steels Mill and running thence North fifty five Degrees West passing the said Mill and crossing the North Mountain to the Top of the Calf Pasture Mountain thence along the said Ridge to the Line of Botetourt County thence North fifty five Degrees West to the Ridge dividing the Eastern from the Western Waters; and that the remaining Part of the said County of Botetourt be divided by a Line to begin at said Audley Paul’s and running thence south fifty five Degrees East to the Top of the Blue Ridge thence along the same to the Beginning of the aforesaid Line dividing Augusta County. Thence begining again at the said Audley Pauls and running North fifty five Degrees West to the Allegany Mountain and along the same to the aforesaid Line dividing Augusta County and all those parts of the said Counties and Parishes of Augusta and Botetourt included within the said Lines shall be one distinct County [and] Parish and shall be called and known by the name of Rock Bridge, and all the remaining Parts of the said Counties and Parishes of Augusta and Botetourt shall each of them respectively be a distinct County and Parish and retain their respective names and for the Administration of Justice in the said Counties of Rockingham Green Brier and Rock Bridge after the commencement thereof a Court for every of them shall be held therein, for the County of Rockingham on the fourth Monday in every Month for the County of Green Brier on the third Tuesday  in every Month and for the County of Rock Bridge on the first Tuesday in every Month, the first Court for the said County of Rockingham to be held at the House of Daniel Smith, for the said County of Green Brier at John Stewarts for the said County of Rock Bridge at Samuel Wallace’s. And the Justices of the said Courts respectively or a Major part of them being present and having taken the Oaths required by Law and Administered the Oaths of office to the Sherifs every of the said Courts shall fix on a place for holding Courts in their Counties at or as near the Centres as the situation and convenience thereof will admit of, and shall thence forth proceed to erect the necessary Publick Buildings at such places and shall also appoint such places for holding Courts in the mean time untill such Buildings shall be compleated as they shall think fit, and shall have power to adjourn themselves to such places as they shall appoint and after the Publick Buildings shall be compleated the Courts for the said Counties shall thenceforth be held at such places.
And be it further enacted that it shall be lawful for the Governor or in his absence for the President with the advice of the Council to appoint a person in every of the said Counties to be the first Sherif thereof, and the Sherifs of the said Counties of Augusta, Botetourt and Montgomery shall have power to Collect and distrain for any Publick dues or fees which may remain unpaid by the Inhabitants of the Counties of Rockingham Green Brier and Rock Bridge and that part of the County of Augusta which is added to Hampshire and that part of the County of Montgomery which is added to Green Brier at the Time of their taking place and shall be answerable for them in the same manner as if this Act had never been made. And in all future Elections of Senators the said Counties of Rockingham and Green Brier shall be of the same districts of which the County they are taken from now are and the County of Rock Bridge shall be of the same district that the County of Augusta now is. And be it further enacted that at the place which shall be appointed for holding Courts in the said County of Rock Bridge there shall be laid off a Town to be called Lexington thirteen hundred feet in length and nine hundred in Width, and in order to make satisfaction to the proprietors of the said Land the Clerk of the said County shall by order of the Justice Issue a Writ directed to the Sherif Commanding him to Summon twelve able and disinterested freeholders to meet on the said Land on a certain Day not under five nor over ten days from the date who shall upon Oath Value the said Land in so many Parcels as their shall be Seperate  Owners which Valuation the Sherif shall return under the hands and Seals of the said Jurors to the Clerks Office and the Justices at laying their first County Levy shall make Provision for paying the said proprietors their respective proportions thereof and the property of the said Land shall on the return of such Valuation become vested in the Justices and their Successors one acre thereof to be reserved for the use of the said County and the residue to be sold and conveyed by the said Justices to any Persons and the money arising from such Sale to be applied towards lessening the County Levy and the Publick Buildings for the said County shall be erected on the Lands reserved as aforesaid. And Whereas many suits and Petitions are now depending before the Courts of Augusta and Botetourt in which the Process have not been executed on the Defendants who after the said Divisions will reside in the Counties of Rockingham Green Brier and Rock Bridge and in many other cases in Augusta County the Process have been executed but no proceedings have yet been had in Court and in which the Parties after the said Division will both reside in the said County of Rockingham. Be it therefore enacted that the Clerks of the said County of Botetourt in the first, and the Clerk of the said County of Augusta in each of the cases before mentioned shall make out a Docket of all such Suits and Petitions in their respective Courts and deliver the same to the Clerks of the said Counties of Rockingham Green Brier and Rock Bridge respectively together with all Papers filed therein and a Copy of all Costs including the Costs of their removal and shall take such Clerks Receipts for the same and thereupon the Courts of the said Counties shall have Jurisdiction thereof in as full and ample a Manner as if they had been originally Commenced in such Counties and the Courts of the said Counties of Augusta and Botetourt shall have Jurisdiction of all other Actions and Suits now depending therein in the same Manner as if this Act had not been made. Provided that the Clerk of the Court of Augusta may have his Choice of the Clerkships of the said Counties of Augusta and Rockingham and also that the Clerk of the Court of the said County of Botetourt shall have his Choice of the Clerkships of the said Counties of Botetourt and Green Brier but such Election shall be made at the first Court to be held for such Counties as they shall make Choice of and an Entry made thereof on the Records of the said Courts. And where no such Elections shall be made at such first Courts the Justices of the said Counties of Rockingham and Green Brier shall every of them appoint a Clerk of the Peace. Provided also that no appointments of Clerks of the Peace or of  Places for holding Courts shall be made unless a Majority of the Justices be present, if such Majority shall have been prevented from attending by unavoidable Accidents but in such cases the Appointments shall be postponed till the next Court Day and so on from Court Day to Court Day as often as such Accidents shall happen. And Whereas several of the Vestry of the Parish of Augusta will by the Division be taken into new Parishes whereby it is necessary to dissolve the said Vestry and the Inhabitants of the Parish of Botetourt having failed to elect a Vestry agreeable to an Act of Assembly in that case made and Provided. Be it therefore enacted that the Vestry of the said Parish of Augusta be and the same is hereby dissolved. And be it further enacted that the Inhabitants of every of the said Parishes of Rockingham, Augusta, Rockbridge, Botetourt, and Green Brier respectively shall meet at some convenient Times and Places to be appointed and publickly advertised by the Sherifs of the said Counties before the first Day of May next and then and there elect twelve able and discreet persons who shall be a Vestry for the said Parishes respectively but the Collectors of the Parishes of Augusta Botetourt and Montgomery respectively shall have power to Collect and distrain for any dues which shall remain unpaid by the Inhabitants of the said Parishes of Rockingham, Rockbridge, Green Brier and that part of Augusta Parish added to Hampshire and that part of the Parish of Montgomery which is added to Green Brier at the time of the Division’s taking Place and shall be answerable for the same in like Manner as if this Act has never been made. And for altering the Court Day of the County of Dunmore and changing the name of the said County. Be it enacted that from and after the first Day of February next, the said County shall be called and known by the name of Shannandoe and that the Courts for the said County of Shannandoe shall be constantly held on the last Thursday in every Month.
And be it further enacted that the Court of the said County of Shannandoe shall have Jurisdiction of all matters and Suits now depending before the Court of Dunmore County, and all Officers Civil and Military within the same shall have power to execute their respective Offices in the said County of Shannandoe in the same manner as if this Act had never been made.
